Citation Nr: 1520992	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  12-20 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depressive disorder, not otherwise specified (NOS), and mood disorder.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney-at-Law


ATTORNEY FOR THE BOARD

S.M. Kreitlow




INTRODUCTION

The Veteran had active military service from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2012 and November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran's appeal was previously before the Board in January 2014 at which time a decision denying the Veteran's claims for service connection for PTSD and an acquired psychiatric disorder other PTSD was issued.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In September 2014, pursuant to a Joint Motion for Remand, the Board's decision as to service connection for an acquired psychiatric disorder other than PTSD was vacated and the Veteran's appeal remanded to the Board.  As to the Veteran's claim for service connection for PTSD, the Veteran abandoned this claim on appeal.  Consequently, the only remaining issue on appeal is the claim for service connection for an acquired psychiatric disorder other than PTSD.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion for Remand, the parties agreed that the Board provided inadequate reasons and bases for its decision because it failed to discuss a July 2013 private psychological evaluation that the Veteran submitted in support of his claim.  

Upon review, the claims file does contain a July 2013 private medical statement that was submitted directly to the Board in August 2013 in which a private licensed professional counselor (LPC) provided a favorable medical opinion that it is highly likely that the Veteran's diagnosis of depressive disorder and mood disorder had their origins in and are related to his active military service.  This medical opinion was not discussed in the Board's January 2014 decision.

Upon review of the claims file along with this medical opinion, however, the Board finds that remand is warranted for a new VA examination with medical opinion because the July 2013 private medical opinion is not sufficient due to what appear to be factual inaccuracies in the report despite this private LPC indicating that he had reviewed the Veteran's VA file, which included information on his medical history and claim with VA.  He stated that the Veteran served in the military for several years and provided credible information regarding service stressors including being involved in the Bay of Pigs Crisis.  He further stated that a Dr. J.T. of the Central Minnesota Counseling Center performed a VA sponsored examination and diagnosed the Veteran to have PTSD and related such to military service, as well as noting that from this report were accounts of depression and mood changes.  He stated that these symptoms all appear to be related to military service as the Veteran had in-service stressors that appear to be credible.  This private LPC then opined that it is highly likely that the Veteran's diagnosis of Depressive Disorder and Mood Disorder had their origins in and are related to his active military service.

The Veteran was initially a member of the Minnesota Army National Guard from January 1956 to January 1959.  He was assigned to Company A of the 147th Signal Battalion located in Minneapolis, Minnesota.  The Veteran had no period of active duty during this time, only periods of active duty for training and inactive duty for training.  In January 1959, the Veteran transferred to the Army Reserve and was assigned to the 828th Signal Company (RR) at Fort Snelling, Minnesota.  Service records demonstrate that the Veteran was called to active duty pursuant to Executive Order 10957 (Aug. 10, 1961), which was performed at Fort Stewart in Georgia.  He entered into active duty on October 15, 1961.  During this period of active duty, his military occupational specialty (MOS) was Wireman.  His DA 20 shows his principle duty was radio relay operator.  He was discharged from active duty on August 17, 1962, and returned back to his home base at Forth Snelling, Minnesota.  It is unclear how much longer the Veteran served with the U.S. Army Reserve, but he did not have any other period of active duty.

The Veteran contends that his current psychiatric disorder is due to many traumatic experiences that took place when he was in service.  (See February 2009 statement.)  The Veteran initially filed for PTSD.  In an August 2011 stressor statement, the Veteran related three stressful incidents in service:  (1) multiple encounters with poisonous snakes while stationed at Fort Stewart, Georgia, caused him to have an extreme fear of water and snakes; (2) a buddy of his who was a member of his unit was killed in a jeep accident while at Fort Stewart; and (3) separation from his new wife and their newborn baby, as well as a new job, was very stressful and traumatic for him.  

In 2007, the Veteran underwent initial mental health evaluation at VA.  An April 2007 telephone depression evaluation indicated he had moderate depression.  It was noted that he had had numerous negative life events including accidents and injuries resulting in chronic pain and a divorce; however, none of these events were during his military service.

A November 2007 VA psychiatric intake note indicates the Veteran sought treatment because he was having "occasional bad dreams and hyperstartle response."  He reported having bad dreams two to three times a month for five to six months; depression; poor short-term memory due to accident on a four-wheeler; bitterness related to his wife divorcing him; and estrangement from his children. Other than being dissatisfied with his tour of duty in Fort Stewart, he did not report exposure to any traumatic events associated with his military experience.  The assessment was depression, not otherwise specified, related to unresolved grief/loss issues, in context of episodic alcohol abuse.  The physician stated that it was unlikely that the current depression is related to the Veteran's military history.

VA mental health treatment notes from February to May of 2009 shows the Veteran was diagnosed to have depressive disorder, not otherwise specified, mood disorder secondary to general medical condition (coronary artery disease), PTSD, and alcohol and nicotine dependence.  

On VA examination in January 2012, the Veteran reported the following in-service stressful events:  (1)  while in Georgia, he witnessed the aftermath of a motor vehicle accident involving three of his friends in which one died and he saw the body of this friend still laying on the ground; (2) while out hunting, he came face to face with a poisonous snake, which he killed; and (3) while climbing over a fence, he looked down and saw a "huge rattler" causing him to launch himself backward off the fence.  Although the Veteran described feelings of sadness or fear, he denied having intense fear, horror or helplessness at these events.  

In the Remarks section, the examiner stated that the Veteran denied a majority of mental health symptoms and, when he did voice some symptoms, it was very mild and he denied impairment in functioning related to any symptoms.  He did not describe a symptom picture that would suggest he currently suffers from an actual clinical disorder and, as a result, he was not found to have a mental health diagnosis at that time.  Rather the examiner pointed out that the Veteran repeatedly acknowledged such in the interview, oftentimes questioning why he was even at this evaluation and reporting he only agreed to come as he was told he could obtain more disability payment.  

In contrast, the Veteran submitted a private psychology evaluation from March 2012, which resulted in a diagnosis of PTSD, delayed onset, chronic with secondary depression, and possible traumatic brain injury (TBI) related to memory problems.  In setting forth the Veteran's military history, it was noted that the Veteran was deployed to Fort Stewart, Georgia, during the Cuban Missile Crisis for an extended period of time for training from 1961 to 1962.  During this 11-month period of deployment, his unit hooked up radio towers from Fort Stewart, Georgia, up to Fort Bragg, North Carolina.  His unit was in charge of training and operating some of the military's first microwave material during this "Bay of Pigs fiasco."  He stated that the first wave of soldiers was wiped out and his unit was supposed to be a backup unit but the action was cancelled after this fiasco.  He also mentioned that while they were at Fort Stewart, a couple of his friends were joy riding in a jeep and had an accident and one of them was killed.  In addition, he stated that he had several terrifying experiences with water moccasin snakes and timber rattlers with one of the snakes being five feet long "and I killed it."  He mentioned everyone was afraid at this time because of the possible nuclear missile crisis.  Eventually after the crisis subsided, his unit was sent back to Minnesota where he received an honorable discharge after approximately seven years of service.  In addition, the Veteran mentioned that his commanding officer was a "jerk."  It was noted that he still harbors much resentment towards his commanding officer regarding not getting promoted or getting housing off base for he and his wife.  

With regard to his post-military history, the Veteran reported divorcing his wife in 2003 because she cheated on him, and then he retired after 32 years in the construction business.  He stated that he had a serious car accident in November 2009, as well as an accident in Mexico while fishing when he lost his lower leg.  In addition, he stated he was shot in the ankle while rabbit hunting.  His most serious accident was in a four-wheel drive accident which resulted in his TBI, a somewhat extended hospital stay, and multiple other physical injuries including to his back and neck.  He had lower back surgery in June 2011 and he needed neck surgery.  

In summary, the psychologist stated that the Veteran appeared to meet the DSM-IV criteria for a diagnosis of PTSD with secondary depression.  The Veteran reported fear of his life during the Cuban Missile Crisis and also when he was nearly killed by a water moccasin and timber rattler while stationed at Fort Stewart, Georgia.  The psychologist opined that the Veteran's PTSD symptoms with depression are at least as likely as not secondary to his traumatic experiences while serving in a signal unit at Fort Stewart, Georgia, during the Cuban Missile Crisis.

In addition to the medical evidence, the Veteran submitted a couple of buddy statements in support of his claim.  In December 2011, he submitted a buddy statement of a fellow Reservist who served with the Veteran at Fort Stewart, Georgia.  He stated that they were sent to Fort Stewart, Georgia because of the Soviet Union's efforts to drive us out of Berlin.  He then related that they immediately began training in the forest and one of the first surprises they encountered was the prevalence of a variety of poisonous snake such that many of them had problems sleeping on the ground in tents and instead slept in the back of their trucks.  He stated he remembers sleeping in the back of his truck with the Veteran and others.  He further related that he was an eye witness to a water moccasin moving toward the Veteran with the full intention of biting him, and the Veteran ended up killing it with a fence stake.  He also recalled a story that everyone knew about an officer that was bit by a coral snake whom the Veteran hunted with.

The second buddy statement was submitted in October 2012 along with a couple of pictures.  He stated that he was stationed with the Veteran at Fort Stewart in 1963.  The pictures show him and the Veteran with one of the many snakes they encountered while staying there.

In addition to the above evidence of record, the Board takes judicial notice of the events surrounding the Bay of Pigs Invasion and the Cuban Missile Crisis.  According to the U.S. Department of State, Office of the Historian, the Bay of Pigs Invasion occurred on April 17, 1961, and lasted for two days.  It involved the Central Intelligence Agency (CIA) organizing an operation in which it trained and funded a force of exiled counter-revolutionary Cubans serving as the armed wing of the Democratic Revolutionary Front, known as Brigade 2506.  See https://history.state.gov/milestones/1961-1968/bay-of-pigs.  

After an examination and policy assessment of the causes of the defeat suffered at the Bay of Pigs, in November of 1961, a decision was made to implement a new covert program in Cuba with the codename Operation Mongoose.  Monthly components of the operation were to be set into place to destabilize the communist regime in Cuba all leading up to preparations for an October 1962 military intervention into Cuba.  President John F. Kennedy was briefed on the operation's components on March 16, 1962.  Although some of the components of Operation Mongoose were deployed during 1962, the military intervention did not occur.  See https://history.state.gov/milestones/1961-1968/bay-of-pigs.  

In July 1962, Soviet premier Nikita Khrushchev reached a secret agreement with Cuban premier Fidel Castro to place Soviet nuclear missiles in Cuba to deter any future invasion attempt.  Construction of several missile sites began in the late summer.  On September 4, 1962, President Kennedy issued a public warning against the introduction of offensive weapons in Cuba.  On October 22nd, he ordered a naval "quarantine" of Cuba.  On that same day, he sent a letter to Khrushchev declaring that the United States would not permit offensive weapons to be delivered to Cuba and demanded that the Soviets dismantle the missile bases already under construction or completed, and return all offensive weapons to the U.S.S.R.  The President also went on national television that evening to inform the public of the developments in Cuba, his decision to initiate and enforce a "quarantine," and the potential global consequences if the crisis continued to escalate.  After some negotiating and other events, on October 28th, Khrushchev issued a public statement that Soviet missiles would be dismantled and removed from Cuba.  Although the crisis was over, the U.S. naval quarantine of Cuba did not end until November 20, 1962.  See https://history.state.gov/milestones/1961-1968/cuban-missile-crisis.  

Consequently, remand is warranted for a new mental disorders examination to determine the Veteran's current psychiatric diagnoses (other than PTSD) and their likely etiology.  The examiner need not consider whether the Veteran has PTSD since he abandoned that claim before the Court.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental disorders examination.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.

After reviewing the claims file and examining the Veteran, the examiner should identify all current diagnosable Axis I psychiatric disorders except for PTSD (as the claim of service connection for PTSD has been abandoned).  For each Axis I psychiatric disorder identified, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that it is related to any injury, disease or event incurred during the Veteran's period of active duty from October 1961 to August 1962.  The examiner should specifically address whether the diagnosed psychiatric disorder is related to either the Bay of Pigs Invasion in April 1961 or the Cuban Missile Crisis in October 1962, or was caused by the Veteran's reported confrontations (or the potential for confrontations) with poisonous snakes while serving at Fort Stewart, Georgia.  The examiner should also discuss any other precipitating events described by the Veteran at the examination.  In rendering an opinion, the examiner must address the Veteran's statements, if any, as to a continuity of symptoms since his discharge from active duty in August 1962.  

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  After ensuring that all necessary development is completed (to include the adequacy of the VA examination report), the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




